Citation Nr: 1741376	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as an enlarged heart and ischemic heart disease, including as secondary to exposure to herbicides.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected foot disorder and peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Board remanded the claims for additional development.

The Veteran testified at a hearing before a Veterans Law Judge in January 2016.  A transcript of that proceeding is of record and has been associated with the claims file.  Since the date of that hearing, the Veterans Law Judge is no longer employed by the Board.  In June 2017 correspondence, the Veteran stated that he did not wish to appear at another Board hearing.  As such, the Board will proceed with adjudicating the claims on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had service at Takhli Royal Thai Air Force Base, Thailand, and he is presumed to have been exposed to herbicides during such service.

2.  The Veteran has a current diagnosis of ischemic heart disease.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has cervical spine disability that is directly related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cervical spine disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the claims for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a causal relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Cardiovascular-renal disease and arthritis are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for these diseases may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including cardiovascular-renal disease and arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Ischemic Heart Disease

The Veteran essentially contends that his ischemic heart disease is due to exposure to Agent Orange during service in Thailand, such that presumptive service connection is warranted. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

If a Veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), hairy cell leukemia and other chronic B-cell leukemias, Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).

For the purposes of §3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a).  The VA General Counsel has determined that 38 C.F.R. § 3.313 (a) requires that an individual must have actually been present within the boundaries of the Republic.  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam, and that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  VAOPGCPREC 27-97.  The Federal Circuit has upheld this determination.  See Haas v. Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Upon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran's DD-214 reflects his military occupational specialty (MOS) was fuel system specialist mechanic.  The Veteran's service personnel records show that he served in the Fuels Management Branch, 355th Supply Squadron, at Takhli Royal Thai Air Force Base, Thailand, from July 20, 1967, to June 27, 1968.  No trips to Vietnam were documented in the Veteran's available service records, and his awards and decorations are insufficient to establish in-country service.  

Nevertheless, during his hearing, the Veteran said that while he was stationed at Takhili, he serviced and worked on aircraft.  Separately, the Veteran has submitted photographs showing the proximity of the flight line to the perimeter fence at Takhili.

The Veteran has also submitted an April 2015 letter from B.A.S., a serviceman, which reflects that he was stationed at Takhli RTAFB, Thailand, and served as an Aircraft Maintenance Control Officer.  Mr. S. remarked that as a fuel specialist, his responsibilities caused him to perform duties all over the main flightline as well as in more remote areas.  He added that some of those areas included the engine trim pad located very near the base perimeter and both ends of the runway by the base perimeter.  

Resolving doubt in the Veteran's favor, this evidence establishes on a facts-found basis that the Veteran was exposed to herbicides while serving at Takhli Air Force Base.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Additionally, the evidence establishes the Veteran has ischemic heart disease which will be presumptively service-connected based on herbicide exposure in service.  See October 2007 private treatment record, September 2010 private treatment record; 38 C.F.R. § 3.309 (e). 

In sum, the Board has conceded the Veteran's exposure to herbicides during active service and the record confirms that the Veteran has been diagnosed with coronary artery disease, a form of ischemic heart disease. Accordingly, entitlement to service connection for ischemic heart disease is warranted.

Cervical Spine

The Veteran has contended that he has a cervical spine disability either due to an in-service automobile accident or alternatively due to an altered gait secondary to his service-connected bilateral foot disabilities.

Service treatment records document that in February 1971, the Veteran was involved in an automobile accident.  He had a headache and low back pain.  He received follow-up treatment on multiple occasions following the accident.

A CT scan performed in September 2005 revealed degenerative changes and spondylosis of the cervical spine.

A June 2007 private treatment record contains the Veteran's report that he was in an automobile accident that April.  A September 2007 follow-up record indicates that the Veteran had a cervical neck injury, possibly related to the accident he had back in the spring, evaluated and treated by other doctors.

In a June 2009 letter, J.R.M., D.C., stated that it was well documented that the Veteran had over 30 years of an abnormal gait due to hammertoes, and the severe pain in his feet affected his posture and other parts of his body.  Dr. M. said that it was well documented that abnormal gait disturbances cause joint and spine-related problems.  He felt it was more likely than not that the Veteran's current spine condition was related to abnormal gait and hammer toes developed while on active duty service.  He opined that the Veteran's current cervical spine pain was directly caused from hammertoes and the abnormal gait developed while on active duty service.

On VA examination in July 2009, the examiner said that he did not believe a disturbed gait would cause a cervical spine condition.  He related that veterans had foot conditions without having cervical spine conditions, and other veterans had foot conditions without having cervical spine conditions.

In a December 2009 letter, J.R.M., D.C. stated that he had treated the Veteran for advanced degenerative disc disease in his neck.  He related that the neck disability had been in progress for several years and is normally associated with a whiplash injury.  He considered the Veteran's report of being in an automobile accident while on active duty in March 1971, and he noted that a VA compensation and pension examiner verified the March 1971 accident.  Dr. M. opined that the Veteran's present neck condition was more likely than not related to his automobile accident on active duty.

On VA examination in September 2013, the examiner opined that the Veteran's claimed neck condition was not incurred in or caused by active duty, including an automobile accident that occurred in March 1971.  The examiner stated that the accident documented in March 1971 was silent for a neck condition.  He mentioned that the Veteran was in a motor vehicle accident in April 2006, and he said that there was no objective evidence that the current neck condition was related to anything from active duty.

The Veteran underwent VA examination in January 2017.  He received a diagnosis of degenerative disc disease.  In March 2017, the VA examiner stated that there was nothing in the service treatment records which indicated an injury to the Veteran's neck during his military service.  Thus, it was less likely than not that the Veteran's neck condition was directly due to his military service.  He also said that over the past several months he had been able to find articles in the medical literature that suggested that lower extremity conditions may cause or aggravate other lower extremity conditions or lumbar spine conditions, but he was unable to find any evidence in the medical literature that suggested either lower extremity or lumbar spine conditions cause or aggravate cervical spine conditions.  As such, he said it was less likely than not that the cervical spine condition was caused by or aggravated by the service-connected lumbar spine or lower extremity conditions.

As reviewed, there are conflicting medical etiology opinions of record.  The September 2013 VA examiner opined that the claimed neck condition was not incurred in or caused by active duty.  For rationale, he stated that the service treatment record documenting the in-service accident was silent for a neck condition.  Similarly, the March 2017 VA examiner opined that the claimed neck condition was less likely than not due to his military service, as he found nothing in the service treatment records which indicated an injury to the Veteran's neck during his military service.  However, neither VA examiner acknowledged or discussed the significance of the Veteran's documented treatment for headaches at the time of the in-service motor vehicle accident.  Also, while the September 2013 VA examiner attributed the Veteran's neck symptoms to an April 2006 motor vehicle accident, no acknowledgement was made of the September 2005 CT scan which revealed degenerative changes and spondylosis of the cervical spine well before the April 2006 accident.  For these reasons, the Board finds the opinions of the September 2013 and March 2017 VA examiners to be of less probative weight.

Contrastingly, in December 2009 letter, J.R.M., D.C. opined that the Veteran's current degenerative disc disease was more likely than not related to his automobile accident on active duty.  Dr. M. discussed the nature of the Veteran's current disability as well as the nature of whiplash injuries.  Importantly, Dr. M.'s opinion is consistent with the September 2005 CT scan which revealed degenerative changes and spondylosis of the cervical spine before the Veteran's April 2006 accident.  As such, the Board finds the December 2009 letter from Dr. M. to be of considerable probative weight.

Additionally, the Veteran has provided consistent statements regarding the continuity of pain in his cervical spine.  The Veteran is competent to describe pain through the years as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board accepts that the Veteran had a continuity of cervical spine symptoms since his service.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the lay testimony, coupled with the December 2009 letter from Dr. M., provides sufficient support for the claim.

In light of the fact that the Veteran has had an in-service injury and is currently diagnosed with degenerative disc disease of the cervical spine; and in light of the opposing medical opinions, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the claim.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for a cervical spine disability is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


